,
              Case 3:20-cr-03324-DMS Document 31 Filed 12/10/20 PageID.45 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                     V.                                       (For Offenses Committed On or After November I, 1987)

                ISMAEL ANGUIANO-GARCIA                                           Case Number:          20CR3324-DMS

                                                                              Debra Dilorio CJA
                                                                              Defendant's Attorney
USM Number                           681 03097                                                                                  ·-•   ~           ...

• -                                                                                                               F'll.~ED
THE DEFENDANT:
~       pleaded guilty to count(s)         I of the Information                                                    DEC 1 0 2020
                                                                                                             CLE HK. 0.3 ..-~1\~CT COUHT
 D  was found guilty on count( s)                                                         SOUTHEflN DISi
                                                                                          BY            "" -
                                                                                                             T t..r:: CJ\LIFOHN!t~
                                                                                                                     ......__ .... r:ci<,-.;.·,;
    after a olea of not guiltv.
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                            Count
Title & Section                       Nature of Offense                                                                                   Number(s}
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                                                1




    The defendant is sentenced as provided in pages 2 through                            2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D   The defendant has been found not guilty on count(s)

    D   Count(s)                                                        is           dismissed on the motion of the United States.

        Assessment: $ I 00.00 ordered waived.


    D   JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    ~
    No fine                       •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                             rI
                                                                               Date of!mposition of Sentence



                                                                               HON. Dana M. Sabraw
                                                                               UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-03324-DMS Document 31 Filed 12/10/20 PageID.46 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ISMAEL ANGUIANO-GARCIA                                                   Judgment - Page 2 of2
CASE NUMBER:              20CR3324-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •   at
                ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   - - - - - - - - - - - - ' - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       20CR3324-DMS
